UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4989


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE FREDY DELCID, a/k/a Franklin,         a/k/a   Oscar    Salgado,
a/k/a Matador, a/k/a Chami,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cr-00320-LO-1)


Submitted:   July 10, 2013                  Decided:       August 6, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, Arlington, Virginia, for Appellant.  Neil H.
MacBride,  United  States  Attorney,  Sarah  Devlin,  Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose      Fredy     Delcid       appeals          his    conviction      after

pleading guilty to conspiracy to distribute five kilograms or

more    of    cocaine    in     violation      of    21    U.S.C.      §§ 841(a)(1),        846

(2006).        On    appeal,     Delcid     raises        the   issue    of    whether      his

“entry of a guilty plea [was] involuntary as the District Court

did not review the elements of the offense with him prior to the

Court having accepted the guilty plea, nor inquire as to whether

he     knew    those     elements,       and       understood         them,   as    required

pursuant to Federal Rule of Criminal Procedure 11.”                            He contends

that the district court plainly erred in violation of Fed. R.

Crim. P. 11 and the Due Process Clause.                        We affirm.

              In    federal     cases,    Rule       11    of    the   Federal      Rules   of

Criminal Procedure “governs the duty of the trial judge before

accepting a guilty plea.”             Boykin v. Alabama, 395 U.S. 238, 243

n.5 (1969).          Rule 11 “requires a judge to address a defendant

about to enter a plea of guilty, to ensure that he understands

the law of his crime in relation to the facts of his case, as

well as his rights as a criminal defendant.”                            United States v.

Vonn, 535 U.S. 55, 62 (2002).                  We “accord deference to the trial

court’s       decision    as     to   how      best       to    conduct       the   mandated

colloquy.”          United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).          In explaining the nature of the charge, “a trial



                                               2
court must take into account both the complexity of the charge

and the sophistication of the defendant.”             Id. at 117.

            Although a defendant must receive notice of the true

nature of the charge rather than rote recitation of the elements

of the offense, the defendant need not receive this information

at the plea hearing but may enter a valid guilty plea based on

information received before the hearing.                  Id. (citations and

quotation marks omitted); see also Bradshaw v. Stumpf, 545 U.S.

175, 183 (2005) (trial court may rely on “counsel’s assurance

that the defendant has been properly informed of the nature and

elements of the charge to which he is pleading guilty”).

            While the Supreme Court has “never held that the judge

must    himself    explain   the   elements      of    each     charge    to   the

defendant   on    the   record,”   a   trial   court    “is     responsible    for

ensuring a record adequate for any review that may be later

sought.”     Bradshaw v. Stumpf, 545 U.S. at 183 (citation and

internal quotation marks omitted).             We have likewise refused to

require that district courts “recite the elements of the offense

in every circumstance,” as in many cases, such a procedure would

be “a formality and a needless repetition of the indictment,

which   often     tracks   the   essential     elements    of    the     offense.”

United States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996).

            “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

                                       3
the   defendant     first    brought       the   error       to    the    trial    court’s

attention.”     Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)   (citing      United   States       v.    Olano,          507    U.S.    725,     731

(1993)).      Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”                 Fed. R. Crim. P. 52(b).

             Because Delcid’s claims are raised for the first time

on appeal, this Court’s review is for plain error.                               See Vonn,

535 U.S. at 71; Olano, 507 U.S. at 731-33; United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                            It is therefore

Delcid’s     burden   to    show    (1)    error;      (2)    that       was    plain;    (3)

affecting his substantial rights; and that (4) this Court should

exercise its discretion to notice the error.                       Martinez, 277 F.3d

at    529,   532.      “[A]    defendant         who    seeks       reversal       of     his

conviction after a guilty plea, on the ground that the district

court    committed     plain       error    under      Rule        11,    must     show    a

reasonable probability that, but for the error, he would not

have entered the plea.”            United States v. Dominguez Benitez, 542

U.S. 74, 83 (2004); see also Martinez, 277 F.3d at 532.

             We have reviewed the record and the parties’ briefs,

and we conclude that Delcid has failed to make the required

showing.      Delcid does not show a reasonable probability that,

but for any error that potentially may have occurred, he would

                                           4
not have entered the plea.        Delcid does not claim that he was

not in fact advised of, or misunderstood, the elements of the

crime to which he pled guilty prior to entering his plea.                 He

does not claim he was innocent of the crime or that he would not

have pled guilty if the district court had recited the elements

of the crime at the guilty plea hearing or explicitly confirmed

that his attorney had done so.        Finally, he points to nothing in

the record showing that his rights were substantially affected

by the alleged errors of the district court.

           We therefore affirm the district court’s judgment.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this Court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5